Title: Constitutional Convention. Remarks on Wages to Be Paid Members of the National Legislature, [22 June 1787]
From: Hamilton, Alexander
To: 



[Philadelphia, June 22, 1787]

Mr. Hamilton apprehended inconveniency from fixing the wages. He was strenuous agst. making the National Council dependent on the Legislative rewards of the States. Those who pay are the masters of those who are paid. Payment by the States would be unequal as the distant States would have to pay for the same term of attendance and more days in travelling to & from the seat of the Govt. He expatiated emphatically on the difference between the feelings & views of the people—& the Governments of the States arising from the personal interest & official inducements which must render the latter unfriendly to the Genl. Govt.
